FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment A, received on 22 September 2022, has been entered into record.  In this amendment, claims 1, 11, 13, 14, and 16 have been amended.
Claims 1-20 are presented for examination.

Response to Arguments
With regards to the objection to the claims, the applicant has submitted claim amendments, and the examiner hereby withdraws the objection.
With regards to the double patenting rejection of claims 1-20, the applicant has submitted a terminal disclaimer, and the examiner hereby withdraws the rejection.
Applicant’s arguments, filed 22 September 2022, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Park et al. (US 2005/0144439 A1 and Park hereinafter).

Terminal Disclaimer
The terminal disclaimer filed on 22 September 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,833,849 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murao (US 2013/0326633 A1) in view of Gantman et al. (US 2006/0236098 A1 and Gantman hereinafter), and further in view of Park.
As to claim 1, Murao discloses a system and method for long-term signature, the system and method having: 
a provisioning device (0049, lines 2-4; 0133, lines 1-5; Figure 1); and
one or more non-transitory computer-readable mediums accessible to one or more processors, and storing instructions which, when executed by the one or more processors, cause the system to (0020, lines 1-3):
receive the key validation request, at the provisioning device (0134, lines 1-4); 
parse the key validation request on the provisioning device (0134, lines 1-4); 
generate, on the provisioning device and in response to receiving the key validation request, a trusted time stamp, wherein the trusted time stamp is provided by a trusted time source on the provisioning device (0134, lines 1-5; 0140, lines 1-4); 
send, from the provisioning device, the key validation and the trusted time stamp to the secure terminal (0142, lines 1-7; 0145, lines 1-4); 
receive the key validation and the trusted time stamp, at the secure terminal (0145, lines 1-7);
verify the key validation at the secure terminal; 
as a result of the verification:
(i) set a clock on the secure terminal using the trusted time stamp (0149, lines 1-6; 0150, lines 3-8; 0152, lines 1-2); 
(ii) store the key validation on the secure terminal (0145, lines 1-4; 0147, lines 1-2). 
Murao fails to specifically disclose:
generate a key on the secure terminal. 
Nonetheless, this feature is well known in the art and would have been an obvious modification of the teachings disclosed by Murao, as taught by Gantman.
Gantman discloses a system and method for multisigning, the system and method having:
generate a key on the secure terminal (0045, lines 1-2). 
Given the teaching of Gantman, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Murao with the teachings of Gantman by generating a key. Gantman recites motivation by disclosing that keys can be used for verification purposes and stored in certificates, therefore providing security (0045, lines 5-9). It is obvious that the teachings of Gantman would have improved the teachings of Murao by generating a key in order to provide security. 

Murao in view of Gantman fails to specifically disclose:
send a key validation request for the key, from the secure terminal to the provisioning device, wherein the key validation request comprises a request to validate the key; 
generate, on the provisioning device and in response to receiving the key validation request, a key validation.
Nonetheless, these features are well known in the art and would have been an obvious modification of the teachings disclosed by Murao in view of Gantman, as taught by Park.
Park discloses a system and method for managing encryption key management system for mobile terminals, the system and method having:
send a key validation request for the key, from the secure terminal to the provisioning device, wherein the key validation request comprises a request to validate the key (0066, lines 1-3; 0067, lines 1-3); 
generate, on the provisioning device and in response to receiving the key validation request, a key validation (0066, lines 1-3; 0067, lines 1-3).
Given the teaching of Park, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Murao in view of Gantman with the teachings of Park by sending a request to validate the key. Park recites motivation by disclosing that requesting verification of the key ensures that the key is correct and can reliably used for security (0006; 00071). It is obvious that the teachings of Park would have improved the teachings of Murao in view of Gantman by sending a request to validate the key.

As to claim 16, Murao discloses:
a provisioning device connected to the secure terminal by a connection;  (0049, lines 2-4; Figure 1); 
one or more secure terminal processors on the secure terminal that: receive a trusted time stamp from the provisioning device; receive and parse a key validation from the provisioning device (0145, lines 1-7); 
store the key validation from the provisioning device (0145, lines 1-4; 0147, lines 1-2); 
one or more provisioning device processors on the provisioning device that: receive and parse the key validation request (0134, lines 1-4); 
generate the trusted time stamp in response to the key validation request (0134, lines 1-5; 0140, lines 1-4); 
a clock on the secure terminal that is set using the trusted time stamp (0149, lines 1-6; 0150, lines 3-8; 0152, lines 1-2); 
wherein the one or more provisioning device processors further: (ii) subsequently send the trusted time stamp and key validation to the secure terminal using the connection (0134, lines 1-5; 0142, lines 1-7; 0145, lines 1-4);
wherein the secure terminal verifies the key validation, and the clock on the secure terminal is set using the trusted time stamp when the key validation is verified (0091, lines 1-5; 0149, lines 1-6; 0150, lines 3-8; 0152, lines 1-2).
Murao fails to specifically disclose:
send a key validation request for a key of the secure terminal to the provisioning device using the connection, wherein the key validation request comprises a request to validate the key;
wherein the one or more provisioning device processors further: (i) generate the key validation in response to the key validation request.
Nonetheless, this feature is well known in the art and would have been an obvious modification of the teachings disclosed by Murao, as taught by Park.
Park discloses:
send a key validation request for a key of the secure terminal to the provisioning device using the connection, wherein the key validation request comprises a request to validate the key (0066, lines 1-3; 0067, lines 1-3);
wherein the one or more provisioning device processors further: (i) generate the key validation in response to the key validation request (0066, lines 1-3; 0067, lines 1-3).
Given the teaching of Park, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Murao with the teachings of Park by sending a request to validate the key. Please refer to the motivation recited above with respect to claim 1 as to why it is obvious to apply the teachings of Park to the teachings of Murao.
	
As to claims 2 and 17, Murao discloses:
the provisioning device generates the key validation using a secure cryptographic element (0134, lines 1-5); and
the trusted time stamp is attached to the key validation (0142, lines 1-7).

As to claims 3 and 18, Murao discloses:
the trusted time stamp is used by the secure cryptographic element to generate the key validation (0142, lines 1-7).

As to claim 4, Murao discloses:
the key validation request is a certificate signing request (0133, lines 1-5; 0134, lines 1-4); 
the key validation is a signed certificate (0134, lines 1-5). 
Murao fails to specifically disclose:
the signed certificate includes a certificate validity start time field; 
the trusted time stamp is used to set the certificate validity start time. 
Nonetheless, these features are well known in the art and would have been an obvious modification of the teachings disclosed by Murao, as taught by Gantman.
Gantman discloses:
the signed certificate includes a certificate validity start time field (0052, lines 2-7); 
the trusted time stamp is used to set the certificate validity start time (0052, lines 2-7). 
Given the teaching of Gantman, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Murao with the teachings of Gantman by setting a certificate validity start time. Please refer to the motivation recited above with respect to claim 1 as to why it is obvious to apply the teachings of Gantman to the teachings of Murao.

As to claim 5, Murao discloses:
the key is an asymmetric key pair (0031, lines 1-7); 
the asymmetric key pair includes a public key and a private key (i.e. secret key) (0031, lines 1-7); 
the key validation request is a certificate signing request (0133, lines 1-5; 0134, lines 1-4); 
the key validation is a signed certificate for the public key (0134, lines 1-5). 
Murao fails to specifically disclose:
the certificate signing request includes the public key; 
the key validation request is sent from a certificate signing request generator.
Nonetheless, these features are well known in the art and would have been an obvious modification of the teachings disclosed by Murao, as taught by Gantman.
Gantman discloses:
the certificate signing request includes the public key (0046, lines 1-6); 
the key validation request is sent from a certificate signing request generator (0046, lines 1-6).
Given the teaching of Gantman, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Murao with the teachings of Gantman by using a certificate signing request with a public key. Please refer to the motivation recited above with respect to claim 1 as to why it is obvious to apply the teachings of Gantman to the teachings of Murao.

As to claim 6, Murao discloses:
the sending of the key validation request is conducted by a certificate signing request generator (0133, lines 1-5); 
the receiving of the key validation request is conducted by a certificate signing request parser (0134, lines 1-5);
the parsing of the key validation request is conducted by the certificate signing request parser (0134, lines 1-5); 
the sending of the key validation and the trusted time stamp is conducted by a secure cryptographic element (0145, lines 1-4); 
the receiving of the key validation and trusted time stamp at the secure terminal is conducted by a certificate parser (0145, lines 1-4; 0147, lines 1-2); 
the setting of the clock on the secure terminal is conducted by the certificate parser (0149, lines 1-6; 0150, lines 3-8; 0152, lines 1-2); 
the storing of the key validation on the secure terminal is conducted by the key storage module (0145, lines 1-4; 0147, lines 1-2). 
Murao fails to specifically disclose:
the generating of the key is conducted by a key storage module.
Nonetheless, these features are well known in the art and would have been an obvious modification of the teachings disclosed by Murao, as taught by Gantman.
Gantman discloses:
the generating of the key is conducted by a key storage module (0045, lines 1-2).
Given the teaching of Gantman, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Murao with the teachings of Gantman by generating the key by a key storage module. Please refer to the motivation recited above with respect to claim 1 as to why it is obvious to apply the teachings of Gantman to the teachings of Murao.
As to claim 19, Murao discloses:
the key validation request is a certificate signing request (0133, lines 1-5; 0134, lines 1-4);
the key validation is a signed certificate (0134, lines 1-5); and
the provisioning device contains a secure cryptographic element for parsing the certificate signing request and generating the signed certificate (0133, lines 1-5; 0134, lines 1-5).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murao in view of Gantman as applied to claim 1 above, and further in view of Doliwa (US 2019/0052464 A1).
As to claim 7, Murao discloses:
the key validation request is a certificate signing request (0133, lines 1-5; 0134, lines 1-4); 
the key validation is a signed certificate (0134, lines 1-5).
Murao in view of Gantman fails to specifically disclose:
the certificate signing request is generated using a unique identification number of the secure terminal. 
Nonetheless, this feature is well known in the art and would have been an obvious modification of the teachings disclosed by Murao in view of Gantman, as taught by Doliwa.
Doliwa discloses a system and method for generating a public/private key pair and public key certificate for an internet of things device, the system and method having:
the certificate signing request is generated using a unique identification number of the secure terminal (0013, lines 9-11). 
Given the teaching of Doliwa, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Murao in view of Gantman with the teachings of Doliwa by generating a certificate signing request using a unique identification number of a terminal. Doliwa recites motivation by disclosing that using the unique identification number of a terminal for generating a certificate signing request allows for the verification of the unique identification number and the particular terminal, thus providing security (0013, lines 1-20). It is obvious that the teachings of Doliwa would have improved the teachings of Murao in view of Gantman by using a unique identification number of a terminal to generate a certificate signing request in order to allow for verification and provide security.

Allowable Subject Matter
Claims 11-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Although the prior art of record (such as Murao (US 2013/0326633 A1)) teaches parse the key validation request on the provisioning device (0134, lines 1-4); generate, on the provisioning device: (ii) a trusted time stamp attached to the key validation (0134, lines 1-5; 0142, lines 1-7); send, from the provisioning device, the key validation and the trusted time stamp to the secure terminal (0142, lines 1-7; 0145, lines 1-4); and Park discloses send a key validation request for a secure terminal key, from the secure terminal to the provisioning device, wherein the key validation request comprises a request to validate the key (0066, lines 1-3; 0067, lines 1-3); generate, on the provisioning device: (i) a key validation (0066, lines 1-3; 0067, lines 1-3), none of the prior art of record alone or in combination teaches if an elapsed time, calculated by the secure terminal, since the trusted time stamp was generated is below a predetermined threshold, store the key validation on the secure terminal. 

The closest prior art made of record are:
Murao discloses a system and method long-term signature.
Park discloses a system and method for managing encryption key management for mobile terminals.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 8-10 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lim (US 2020/0394653 A1) discloses a system and method for service provision.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH SU whose telephone number is (571)270-3835. The examiner can normally be reached 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH SU/Primary Examiner, Art Unit 2431